IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DANIEL R. GILL AND HIS              NOT FINAL UNTIL TIME EXPIRES TO
SPOUSE MARY GILL,                   FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-1106
v.

AMANDA KELLEY,
DOUGLAS KELLEY, and
PROGRESSIVE EXPRESS
INSURANCE COMPANY,

      Appellee.

_____________________________/

Opinion filed February 24, 2015.

An appeal from the Circuit Court for Bay County.
Hentz McClellan, Judge.

Talley L. Kaleko, of Law Offices of Robert Scott Cox, PL, Tallahassee, and Henry
Lawrence Perry, of Perry & Young, P.A., Panama City, for Appellants.

Harold R. Mardenborough, Jr., Christopher Barkas, Cindy Massion and Carr
Allison, Tallahassee, Attorneys for Appellee Progressive Express Insurance
Company, and Melanie Shaw Seymour of Seymour, Whitney & Pappas, Fort
Walton Beach, attorney for Appellees Amanda Kelley and Douglas Kelley.



PER CURIAM.

      AFFIRMED.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.